Title: To James Madison from Thomas Jefferson, 3 May 1788
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Paris May 3. 1788.
Mine of Feb. 6. acknoleged the receipt of yours of Dec. 9. and 20. Since that, those of Feb. 19. & 20. are come to hand. The present will be delivered you by mr. Warville, whom you will find truly estimable, & a great enthusiast for liberty. His writings will have shewn you this.
For public news I must refer you to my letter to mr. Jay. Those I wrote to him from Amsterdam will have informed you of my journey thither. While there, I endeavored to get as well as I could into the state of national credit there: for tho’ I am an enemy to the using our credit but under absolute necessity, yet the possessing a good credit I consider as indispensible in the present system of carrying on war. The existence of a nation, having no credit, is always precarious. The credit of England is the best. Their paper sells at par on the exchange of Amsterdam the moment any of it is offered, & they can command there any sum they please. The reason is that they never borrow without establishing taxes for the paiment of the interest, and they never yet failed one day in that paiment. The Emperor & Empress have good credit enough. They use it little, & have been ever punctual. This country cannot borrow at all there. For tho’ they always pay their interest within the year, yet it is often some months behind. It is difficult to assign to our credit it’s exact station in this scale. They consider us as the most certain nation on earth for the principal; but they see that we borrow of themselves to pay the interest, so that this is only a conversion of their interest into principal. Our paper for this reason sells for from 4. to 8. per cent below par on the exchange. And our loans are negotiated with the patriots only. But the whole body of money dealers, patriot & Stadholderian, look forward to our new government with a great degree of partiality & interest. They are disposed to have much confidence in it, & it was the prospect of it’s establishment which enabled us to set the loan of last year into motion again. They will attend stedfastly to it’s first money operations. If these are injudiciously begun, correction, whenever they shall be corrected, will come too late. Our borrowings will always be difficult & disadvantageous. If they begin well, our credit will immediately take the first station. Equal provision for the interest, adding to it a certain prospect for the principal, will give us a preference to all nations, the English not excepted. The first act of the new government should be some operation whereby they may assume to themselves this station. Their European debts form a proper subject for this. Digest the whole, public & private, Dutch, French & Spanish, into a table, shewing the sum of interest due every year, & the portions of principal paiable the same years. Take the most certain branch of revenue, & one which shall suffice to pay the interest & leave such a surplus as may accomplish all the paiments of the capital at terms somewhat short of those at which they will become due. Let the surpluses of those years in which no reimbursement of principal falls, be applied to buy up our paper on the exchange of Amsterdam, & thus anticipate the demands of principal. In this way our paper will be kept up at par, and this alone will enable us to command in four & twenty hours at any time on the exchange of Amsterdam as many millions as that capital can produce. The same act which makes this provision for the existing debts, should go on to open a loan to their whole amount, the produce of that loan to be applied as fast as received to the paiment of such parts of the existing debts as admit of paiment. The rate of interest to be as the government should privately instruct their agent, because it must depend on the effect these measures would have on the exchange. Probably it could be lowered from time to time. Honest & annual publications of the paiments made will inspire confidence, while silence would conceal nothing from those interested to know.
You will perceive by the Comte rendue which I send you, that this country now calls seriously for it’s interest at least. The nonpaiment of this hitherto has done our credit little injury, because the government here saying nothing about it, the public have supposed they wished to leave us at our ease as to the paiment. It is now seen that they call for it, & they will publish annually the effect of that call. A failure here therefore will have the same effect on our credit hereafter as a failure at Amsterdam. I consider it then as of a necessity not to be dispensed with that these calls be effectually provided for. If it shall be seen that the general provision before hinted at cannot be in time to comply with the first calls of this country; then it is the present government which should take on itself to borrow in Amsterdam what may be necessary for them. The new government should by no means be left by the old to the necessity of borrowing a stiver before it can tax for it’s interest. This will be to destroy the credit of the new government in it’s birth. And I am of opinion that if the present Congress will add to the loan of a million (which mr. Adams & myself have proposed this year) what may be necessary for the French calls to the year 1790. the money can be obtained at the usual disadvantage. Tho’ I have not at this moment received such authentic information from our bankers as I may communicate to Congress, yet I know privately from one of them (mr. Jacob Van Staphorst who is here) that they had on hand a fortnight ago near 400,000 florins, & the sale of bonds going on well. So that the June interest which had been in so critical a predicament was already secured. If the loan of a million on mr. Adams’s bonds of this year be ratified by Congress, the applications of the money on hand may go on immediately according to the statement I sent to mr. Jay. One article in this I must beg you to press on the Treasury board. That is an immediate order for the paiment of the three years arrearages to the French officers. They were about holding a meeting to take desperate measures on this subject when I was called to Holland. I desired them to be quiet till my return, & since my return I have pressed a further tranquillity till July by which time I have given them reason to hope I may have an answer from the Treasury board to my letters of March. Their ill humour can be contained no longer, and as I know no reason why they may not be paid at that time, I shall have nothing to urge in our defence after that.
I do not know Warville’s business in America. I suspect him to be agent of a company on some speculation of lands. Perhaps you might connect him usefully in what yourself and Monroe had proposed.
You remember the Report drawn by Governor Randolph on the navigation of the Missisipi. When I came to Europe, mr. Thomson was so kind as to have me a copy of it made out. I lent it to Dr. Franklin & he mislaid it so that it could never be found. Could you make interest with him to have me another copy made & send it to me?
By mr. Warville I send your pedometer. To the loop at bottom of it you must sew a tape, and, at the other end of the tape, a small hook (such as we use under the name of hooks & eyes). Cut a little hole in the bottom of your left watchpocket. Pass the hook & tape through it, & down between the breeches & drawers, & fix the hook on the edge of your kneeband, an inch from the kneebuckle. Then hook the instrument itself by it’s swivel-hook on the upper edge of the watchpocket. Your tape being well adjusted in length, your double steps will be exactly counted by the instrument, the shortest hand pointing out the thousands, the flat hand the hundreds, & the long hand the tens & units. Never turn the hands backward. Indeed it is best not to set them to any given place, but to note the number they stand at when you begin to walk. The adjusting the tape to it’s exact length is a critical business, & will cost you many trials. But, once done, it is done for ever. The best way is to have a small buckle fixed on the middle of the tape, by which you can take it up & let it out at pleasure. When you chuse it should cease to count, unhook it from the top of the watch pocket & let it fall down to the bottom of the pocket.
I am to pay to Dr. Ramsey (if he requires it) 936 livres Tournois for a bookseller here. I take the liberty of writing to him that you will answer his draught to that amount. I communicate to him at the same time a proposition from the bookseller to furnish it in books. If he accedes to this, no draught will be made on you. Otherwise I must beg the favor of you to honour his bill & charge it to me. I send you the captain’s receipt for the boxes of books forwarded some time ago. My absence prevented the receipt’s going to you sooner. I am with sentiments of the most sincere esteem & attachment Dr. Sir your affectionate friend & servt
Th: Jefferson



Neckar des opinions religieuses.
}
now sent you by mr. Warville.


Mirabeau aux Bataves


Volney sur la guerre des Turcs.


Meilhan sur l’esprit et les moeurs



